Citation Nr: 1614908	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1973 to March 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran requested a Travel Board hearing before a Veterans Law Judge, and he was scheduled for the requested hearing in January 2015.  However, the Veteran did not report to the hearing, has not provided an explanation for not reporting to the hearing, and has made no request to reschedule the hearing.  As such, his hearing request is deemed withdrawn.

When this case was before the Board in April 2015, it was remanded for further development, which has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Tinnitus was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in April 2011, prior to the initial adjudication of his claim.

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded VA audiological examinations in May 2011 and January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Board found, in its April 2011 remand, that a new examination was warranted due to an apparent miscommunication between the Veteran and his May 2011 VA examiner, the Board finds that the report of the subsequent January 2016 VA examination is adequate for adjudication purposes, because it provides the results of a thorough examination as well as a required medical opinion that is fully supported by a thorough rationale.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  As such, the Board finds that VA has satisfied its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Factual Background and Analysis

Initially, the Board acknowledges that the Veteran has a current diagnosis of tinnitus and that his in-service exposure to acoustic trauma has been conceded on the basis of his duties in service as a machinist's mate.  As such, the central question before the Board is whether the Veteran's current tinnitus is etiologically related to his in-service noise exposure.

Following the Board's April 2015 remand, the Veteran was afforded an additional VA examination in January 2016.  The examiner stated that upon her inquiring as to the date of onset of the Veteran's tinnitus, he replied "I have no idea.  I've had it as long as I can remember."  The examiner then referenced a May 20, 2011, audiology note from the Oklahoma VA Medical Center (VAMC) which showed that the Veteran had reported that the onset of his tinnitus was linked to a period of his life when he experienced significant difficulties with agoraphobia.  However, the Veteran denied this at the examination.  The examiner stated that, at the examination, the Veteran did not link the onset of his tinnitus to naval service.  She further stated that a review of the Veteran's file showed no complaints of or treatment for hearing impairment or tinnitus during service, nor was any audiometric evidence of acoustic trauma noted.  On these bases, the examiner concluded that it was less likely than not that the Veteran's tinnitus was related to his naval service.

The Board notes that the May 2011 treatment record referenced by the January 2016 examiner also states that the Veteran denied any specific event or incident related to the onset of his tinnitus.  Moreover, a review of the Veteran's STRs confirms that there was no in-service report of or treatment for tinnitus or hearing-related conditions, and his February 1975 report of medical examination at discharge shows that his ears and ear drums were found to be normal on clinical evaluation.

The Board notes that in his March 2013 VA Form 9, the Veteran stated that he had had noise in his ears ever since his time in the navy.  However, the Veteran did not link his tinnitus to his naval service during his May 2010 treatment or at his subsequent January 2016 VA examination.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Although the record shows that the Veteran had noise exposure during service, the record does not indicate that the noise exposure caused the Veteran's tinnitus.  Due to the Veteran's failure to link his tinnitus to any particular event, incident, or time period at his January 2016 VA examination, and in the absence of any evidence of treatment for tinnitus or hearing-related conditions during service or for many years thereafter, the January 2016 examiner concluded that the Veteran's tinnitus was less likely than not related to his naval service.  

Although the Veteran may truly believe that his tinnitus is related to his naval service, as a lay person, he does not possess the expertise required to provide a competent opinion concerning the etiology of his tinnitus.  In any event, the January 2016 medical opinion against the claim is clearly more probative than the Veteran's lay opinion.  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See Gilbert v. Derwinski, 1 Vet. App. at 53.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is inapplicable. 


ORDER

Service connection for tinnitus is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


